Case 2:19-cv-01717-RGK-AGR Document 170-17 Filed 02/20/20 Page 1 of 5 Page ID
                                 #:2574




                      EXHIBIT 15
Case 2:19-cv-01717-RGK-AGR Document 170-17 Filed 02/20/20 Page 2 of 5 Page ID
                                 #:2575
                                   Case 2:19-cv-01717-RGK-AGR Document 170-17 Filed 02/20/20 Page 3 of 5 Page ID
                                                                    #:2576
                                                                                                                                                                                                                  Means of Team Travel to
Year   Date            Opponent     Ranking Score       Result          Competition                   Venue                         City        State     Country     Surface         Hotel Accomodations
                                                                                                                                                                                                                          Match
2019   10-Nov     Costa Rica          38   6-0      W            Friendly                TIAA Bank Stadium                 Jacksonville    FL           USA         Grass       One Ocean Resort and Spa          Charter
2019    7-Nov     Sweden              5    3-2      W            Friendly                MAPFRE Stadium                    Columbus        OH           USA         Grass       LeVeque Hotel Columbus            Commercial
2019     6-Oct    Korea Republic      20   1-1      D            Friendly                Soldier Field                     Chicago         IL           USA         Grass       Ritz Carlton Chicago              Charter
2019     3-Oct    Korea Republic      20   2-0      W            Friendly                Bank of America Stadium           Charlotte       NC           USA         Grass       Omni Charlotte                    Commercial
2019     3-Sep    Portugal            30   3-0      W            Friendly                Allianz Field                     St. Paul        MN           USA         Grass       Loews MSP                         Charter
2019   29-Aug     Portugal            30   4-0      W            Friendly                Lincoln Financial Field           Philadelphia    PA           USA         Grass       The Logan Hotel                   Commercial
2019     3-Aug    Ireland             33   3-0      W            Friendly                Rose Bowl                         Pasadena        CA           USA         Grass       Westin Pasadena                   Commercial
2019      7-Jul   Netherlands         8    2-0      W            Women's World Cup       Groupama Stadium                  Lyon            -            France      Grass       Fourviere Hotel                   N/A
2019      2-Jul   England             3    2-1      W            Women's World Cup       Groupama Stadium                  Lyon            -            France      Grass       Metropole La Residence            Train
2019    28-Jun    France              4    2-1      W            Women's World Cup       Parc Des Princes                  Paris           -            France      Grass       Relais de la Malmaison            Train
2019    24-Jun    Spain               13   2-1      W            Women's World Cup       Stade Aguste-DeLaune II           Reims           -            France      Grass       Grand Hotel Continental Reims     Bus
2019    20-Jun    Sweden              9    2-0      W            Women's World Cup       Stade Oceane                      Le Havre        -            France      Grass       Hotel Barnere Le Royal            Bus
2019    16-Jun    Chile               39   3-0      W            Women's World Cup       Parc Des Princes                  Paris           -            France      Grass       Melia La Defense                  Bus
2019    11-Jun    Thailand            34   13-0     W            Women's World Cup       Stade Aguste-DeLaune II           Reims           -            France      Grass       Best Western La Paix              Charter
2019   26-May     Mexico              26   3-0      W            Friendly                Red Bull Arena                    Harrison        NJ           USA         Grass       Westin Jersey City                Commercial
2019   16-May     New Zealand         19   5-0      W            Friendly                Busch Stadium                     St. Louis       MO           USA         Grass       Hotel St. Louis                   Charter
2019   12-May     South Africa        49   3-0      W            Friendly                Levi's Stadium                    Santa Clara     CA           USA         Grass       Hotel Valencia                    Commercial
2019     7-Apr    Belgium             20   6-0      W            Friendly                Banc of California Stadium        Los Angeles     CA           USA         Grass       Omni Downtown Los Angeles         Charter

2019     4-Apr Australia              6    5-3      W            Friendly                Dick's Sporting Goods Park        Commerce City   CO           USA         Grass       Renaissance Denver Downtown       Charter
2019    5-Mar     Brazil              10   1-0      W            SheBelieves Cup         Raymond James Stadium             Tampa           FL           USA         Grass       Le Meridien Tampa                 Charter
2019    2-Mar     England             4    2-2      D            SheBelieves Cup         Nissan Stadium                    Nashville       TN           USA         Grass       The Thompson                      Charter
2019   27-Feb     Japan               8    2-2      D            SheBelieves Cup         Talen Energy Stadium              Chester         PA           USA         Grass       Le Meridien Philadelphia          Charter
2019    22-Jan    Spain               12   1-0      W            Friendly                Estadio José Rico Pérez           Alicante        -            Spain       Grass       Hospes Amerigo Hotel              Charter
2019    19-Jan    France              3    1-3      L            Friendly                Stade Oceane                      Le Havre        -            France      Grass       Hotel Barriere Le Normandy        Charter
2018   13-Nov     Scotland            19   1-0      W            Friendly                The Simple Digital Arena          Glasgow         -            Scotland    Grass       Marriott Glasgow                  Charter
        8-Nov Portugal                                                                                                     Lisbon
2018                                  33   1-0      W            Friendly                Estadio António Coimbra da Mota                   -            Portugal    Grass       IberoStar Lisbon                  Commercial
                                                                 Women's World Cup
        17-Oct Canada                                                                                                      Frisco
2018                                  5    2-0      W            Qualifying              Toyota Stadium                                    TX           USA         Grass       Westin Stonebriar                 N/A
                                                                 Women's World Cup
        14-Oct Jamaica                                                                                                     Frisco
2018                                  64   6-0      W            Qualifying              Toyota Stadium                                    TX           USA         Grass       Westin Stonebriar                 Charter
                                                                 Women's World Cup
        10-Oct Trinidad & Tobago                                                                                           Cary
2018                                  52   7-0      W            Qualifying              WakeMed Soccer Park                               NC           USA         Grass       Renaissance Raleigh North Hills   N/A
                                                                 Women's World Cup
         7-Oct Panama                                                                                                      Cary
2018                                  66   5-0      W            Qualifying              WakeMed Soccer Park                               NC           USA         Grass       Renaissance Raleigh North Hills   N/A
                                                                 Women's World Cup
         4-Oct Mexico                                                                                                      Cary
2018                                  24   6-0      W            Qualifying              WakeMed Soccer Park                               NC           USA         Grass       Renaissance Raleigh North Hills   Commercial
2018     4-Sep    Chile               39   4-0      W            Friendly                Avaya Stadium                     San Jose        CA           USA         Grass       Hotel Valencia                    Commercial
2018   31-Aug     Chile               39   3-0      W            Friendly                StubHub Center                    Carson          CA           USA         Grass       Westdrift                         Commercial
2018     2-Aug    Brazil              7    4-1      W            Tournament of Nations   Toyota Park                       Bridgeview      IL           USA         Grass       Park Hyatt Chicago                Commercial
2018     29-Jul   Australia           8    1-1      D            Tournament of Nations   Pratt & Whitney Stadium           East Hartford   CT           USA         Grass       Hotel Godowin                     Commercial
2018     26-Jul   Japan               6    4-2      W            Tournament of Nations   Children's Mercy Park             Kansas City     KS           USA         Grass       Intercontinental Kansas City      Commercial
2018    12-Jun    China PR            17   2-1      W            Friendly                FirstEnergy Stadium               Cleveland       OH           USA         Grass       Ritz Carlton Cleveland            Commercial
2018     7-Jun    China PR            17   1-0      W            Friendly                Rio Tinto Stadium                 Sandy           UT           USA         Grass       Grand America Hotel               Commercial
2018     8-Apr    Mexico              25   6-2      W            Friendly                BBVA Compass Stadium              Houston         TX           USA         Grass       Hotel Derek                       Commercial
2018     5-Apr    Mexico              25   4-1      W            Friendly                EverBank Field                    Jacksonville    FL           USA         Grass       One Ocean Hotel                   Commercial
2018    7-Mar     England             3    1-0      W            SheBelieves Cup         Orlando City Stadium              Orlando         FL           USA         Grass       Omni Championsgate                Commercial
2018    4-Mar     France              6    1-1      D            SheBelieves Cup         Red Bull Arena                    Harrison        NJ           USA         Grass       Westin Jersey City                Charter
2018    1-Mar     Germany             2    1-0      W            SheBelieves Cup         MAPFRE Stadium                    Columbus        OH           USA         Grass       The Lofts                         Charter
2018    21-Jan    Denmark             12   5-1      W            Friendly                SDCCU Stadium                     San Diego       CA           USA         Grass       U.S. Grant Hotel                  Bus
2017   12-Nov     Canada              5    3-1      W            Friendly                Avaya Stadium                     San Jose        CA           USA         Grass       Fairmont San Jose                 Commercial
2017    9-Nov     Canada              5    1-1      D            Friendly                BC Place                          Vancouver       -            Canada      Turf        Sheraton Wall Center              Commercial

        22-Oct Korea Republic                                                                                              Cary
2017                                  15   6-0      W            Friendly                WakeMed Soccer Park                               NC           USA         Grass       Renaissance Raleigh North Hills   Commercial
                                      Case 2:19-cv-01717-RGK-AGR Document 170-17 Filed 02/20/20 Page 4 of 5 Page ID
                                                                       #:2577
                                                                                                                                                                                                                 Means of Team Travel to
Year   Date            Opponent        Ranking Score       Result          Competition                   Venue                         City    State     Country     Surface          Hotel Accomodations
                                                                                                                                                                                                                         Match
2017   19-Oct     Korea Republic         15   3-1      W            Friendly                Mercedes-Benz Superdome         New Orleans       LA       USA         Turf         NOPSI Hotel, New Orleans         Commercial
2017   19-Sep     New Zealand            19   5-0      W            Friendly                Nippert Stadium                 Cincinnati        OH       USA         Turf         Hotel Covington                  Commercial
2017   15-Sep     New Zealand            19   3-1      W            Friendly                Dick's Sporting Goods Park      Commerce City     CO       USA         Grass        Kimpton Monaco Denver            Commercial
2017     3-Aug    Japan                  6    3-0      W            Tournament of Nations   StubHub Center                  Carson            CA       USA         Grass        Belamar Hotel                    Bus
2017     30-Jul   Brazil                 8    4-3      W            Tournament of Nations   Qualcomm Stadium                San Diego         CA       USA         Grass        Westin San Diego Gaslamp         Commercial
2017     27-Jul   Australia              7    0-1      L            Tournament of Nations   CenturyLink Field               Seattle           WA       USA         Turf         Hyatt Olive 8                    Commercial
2017    11-Jun    Norway                 11   1-0      W            Friendly                Komplett Arena                  Sandefjord        -        Norway      Grass        Scandic Park                     Bus
2017     8-Jun    Sweden                 6    1-0      W            Friendly                Gamla Ullevi Stadium            Gothenburg        -        Sweden      Grass        Scandic Crown                    Commercial
2017     9-Apr    Russia                 25   5-1      W            Friendly                BBVA Compass Stadium            Houston           TX       USA         Grass        JW Marriott Houston              Bus
2017     6-Apr    Russia                 25   4-0      W            Friendly                Toyota Stadium                  Frisco            TX       USA         Grass        W Hotel Dallas                   Commercial
2017    7-Mar     France                 3    0-3      L            SheBelieves Cup         RFK Stadium                     Washington D.C.   DC       USA         Grass        W Washington DC                  Bus
2017    4-Mar     England                5    0-1      L            SheBelieves Cup         Red Bull Arena                  Harrison          NJ       USA         Grass        The Westin Jersey City           Bus
2017    1-Mar     Germany                2    1-0      W            SheBelieves Cup         Talen Energy Stadium            Chester           PA       USA         Grass        The Inn at Penn (Phil)           Commercial
2016   13-Nov     Romania                36   5-0      W            Friendly                StubHub Center                  Carson            CA       USA         Grass        The Belamar                      Commercial
2016   10-Nov     Romania                36   8-1      W            Friendly                Avaya Stadium                   San Jose          CA       USA         Grass        Hotel Valencia Santa Ana Row     Commercial
2016   23-Oct     Switzerland            15   5-1      W            Friendly                U.S. Bank Stadium               Minneapolis       MN       USA         Turf         Westin Minneapolis               Commercial
2016   19-Oct     Switzerland            15   4-0      W            Friendly                Rio Tinto Stadium               Sandy             UT       USA         Grass        Marriott University Park Hotel   Commercial
                                                                                                                                                                   Grass over
        18-Sep Netherlands                                                                                                  Atlanta
2016                                     12   3-1      W            Friendly                Georgia Dome                                      GA       USA         Turf         The Ritz-Carlton Atlanta      Commercial
                                                                                                                                                                                Renaissance Columbus Downtown
        15-Sep Thailand                                                                                                     Columbus
2016                                     32   9-0      W            Friendly                MAPFRE Stadium                                    OH       USA         Grass        Hotel                         Commercial
2016   12-Aug Sweden                     6    1-1      L-PK (3-4)   Olympics                Mane Garrincha Stadium          Brasilia          -        Brazil      Grass        Royal Tulip Brasilia Alvorada    Charter
2016    9-Aug     Colombia               24   2-2      D            Olympics                Amazonia Arena                  Manaus            -        Brazil      Grass        Tropical Manaus                  Charter
2016    6-Aug     France                 3    1-0      W            Olympics                Mineirão Stadium                Belo Horizonte    -        Brazil      Grass        Mercure Hotel Belo Horizonte     N/A
2016    3-Aug     New Zealand            17   2-0      W            Olympics                Mineirão Stadium                Belo Horizonte    -        Brazil      Grass        Mercure Hotel Belo Horizonte     Commercial
2016    22-Jul    Costa Rica             29   4-0      W            Friendly                Children's Mercy Park           Kansas City       KS       USA         Grass        Intercontinental Kansas City     Commercial
2016      9-Jul   South Africa           52   1-0      W            Friendly                Soldier Field                   Chicago           IL       USA         Grass        Westin Chicago North Shore       Commercial
2016     5-Jun    Japan                  7    2-0      W            Friendly                FirstEnergy Stadium             Cleveland         OH       USA         Grass        Westin Cleveland Downtown        Commercial
2016     2-Jun    Japan                  7    3-3      D            Friendly                Dick's Sporting Goods Park      Commerce City     CO       USA         Grass        JW Marriott at Cherry Creek      Commercial
2016   10-Apr     Colombia               24   3-0      W            Friendly                Talen Energy Stadium            Chester           PA       USA         Grass        Hotel Palomar Philadelphia       Bus
2016    6-Apr     Colombia               24   7-0      W            Friendly                Pratt & Whitney Stadium         East Hartford     CT       USA         Grass        Marriott Hartford Downtown       Bus
2016    9-Mar     Germany                2    2-1      W            SheBelieves Cup         FAU Stadium                     Boca Raton        FL       USA         Grass        Boca Raton Marriott              Commercial
2016    6-Mar     France                 3    1-0      W            SheBelieves Cup         Nissan Stadium                  Nashville         TN       USA         Grass        Renaissance Nashville Hotel      Commercial
2016    3-Mar     England                5    1-0      W            SheBelieves Cup         Raymond James Stadium           Tampa             FL       USA         Grass        Hilton Tampa Downtown            Commercial
2016   21-Feb     Canada                 11   2-0      W            Olympic Qualifying      BBVA Compass Stadium            Houston           TX       USA         Grass        JW Marriott Houston              N/A
2016   19-Feb     Trinidad & Tobago      48   5-0      W            Olympic Qualifying      BBVA Compass Stadium            Houston           TX       USA         Grass        JW Marriott Houston              Bus
2016   15-Feb     Puerto Rico           108   10-0     W            Olympic Qualifying      Toyota Stadium                  Frisco            TX       USA         Grass        The Westin Stonebriar            N/A
2016   13-Feb     Mexico                 26   1-0      W            Olympic Qualifying      Toyota Stadium                  Frisco            TX       USA         Grass        The Westin Stonebriar            N/A
2016   10-Feb     Costa Rica             34   5-0      W            Olympic Qualifying      Toyota Stadium                  Frisco            TX       USA         Grass        The Westin Stonebriar            Commercial
2016   23-Jan     Ireland                32   5-0      W            Friendly                Qualcomm Stadium                San Diego         CA       USA         Grass        The Westin San Diego             Bus
2015   16-Dec     China PR               15   0-1      L            Friendly                Mercedes-Benz Superdome         New Orleans       LA       USA         Turf         JW Marriott New Orleans          Commercial
2015   13-Dec     China PR               15   2-0      W            Friendly                University of Phoenix Stadium   Glendale          AZ       USA         Grass        Westin Phoenix Downtown          Commercial
2015   10-Dec     Trinidad & Tobago      48   6-0      W            Friendly                The Alamodome                   San Antonio       TX       USA         Turf         Eilan Hotel & Spa                Commercial
2015   25-Oct     Brazil                 7    3-1      W            Friendly                Florida Citrus Bowl             Orlando           FL       USA         Turf         Grand Bohemian Hotel             Commercial
2015   21-Oct     Brazil                 7    1-1      D            Friendly                CenturyLink Field               Seattle           WA       USA         Turf         Grand Hyatt Seattle              Commercial
2015   20-Sep     Haiti                  63   8-0      W            Friendly                Legion Field                    Birmingham        AL       USA         Turf         Westin Birmingham                Commercial
2015   17-Sep     Haiti                  63   5-0      W            Friendly                Ford Field                      Detroit           MI       USA         Turf         Westin Book Cadillac Detroit     Commercial
2015   19-Aug     Costa Rica             34   7-2      W            Friendly                Finley Stadium                  Chattanooga       TN       USA         Turf         The Chattanoogan                 Commercial
2015   16-Aug     Costa Rica             34   8-0      W            Friendly                Heinz Field                     Pittsburgh        PA       USA         Grass        Renaissance Hotel                Commercial
2015      5-Jul   Japan                  4    5-2      W            Women's World Cup       BC Place                        Vancouver         -        Canada      Turf         Sheraton Wall Center             Charter
2015   30-Jun     Germany                1    2-0      W            Women's World Cup       Olympic Stadium                 Montreal          -        Canada      Turf         Le Centre Sheraton               Bus
2015   26-Jun     China                  16   1-0      W            Women's World Cup       Lansdowne Stadium               Ottawa            -        Canada      Turf         Fairmont                         Charter
2015   22-Jun     Colombia               28   2-0      W            Women's World Cup       Commonwealth Stadium            Edmonton          -        Canada      Turf         Delta Edmonton South             Charter
2015   16-Jun     Nigeria                33   1-0      W            Women's World Cup       BC Place                        Vancouver         -        Canada      Turf         Coast Coal Harbour               Charter
2015   12-Jun     Sweden                 5    0-0      D            Women's World Cup       Winnipeg Stadium                Winnipeg          -        Canada      Turf         Delta Winnepeg                   N/A
                                   Case 2:19-cv-01717-RGK-AGR Document 170-17 Filed 02/20/20 Page 5 of 5 Page ID
                                                                    #:2578
                                                                                                                                                                                                                       Means of Team Travel to
Year   Date            Opponent     Ranking Score       Result          Competition                          Venue                      City        State      Country     Surface         Hotel Accomodations
                                                                                                                                                                                                                               Match
2015      8-Jun   Australia           10   3-1      W            Women's World Cup             Winnipeg Stadium              Winnipeg          -            Canada       Turf        Delta Winnepeg                    Charter
2015   30-May     Korea Republic      18   0-0      D            Friendly                      Red Bull Arena                Harrison          NJ           USA          Grass       Westin Jersey City Newport        Commercial
2015   17-May     Mexico              25   5-1      W            Friendly                      StubHub Center                Carson            CA           USA          Grass       The Belamar                       Commercial
2015   10-May     Ireland             31   3-0      W            Friendly                      Avaya Stadium                 San Jose          CA           USA          Grass       Fairmont San Jose                 Commercial
2015     4-Apr    New Zealand         17   4-0      W            Friendly                      Busch Stadium                 St. Louis         MO           USA          Grass       The Ritz-Carlton St. Louis        Commercial
2015   11-Mar     France              3    2-0      W            Algarve Cup                   Estádio Algarve               Faro              -            Portugal     Grass       Cascade Resort                    Commercial
2015     9-Mar    Iceland             20   0-0      D            Algarve Cup                   Municipal Stadium             Lagos             -            Portugal     Grass       Cascade Resort                    Commercial
2015     6-Mar    Switzerland         19   3-0      W            Algarve Cup                   Municipal Stadium             VR de SA          -            Portugal     Grass       Cascade Resort                    N/A
2015     4-Mar    Norway              12   2-1      W            Algarve Cup                   Municipal Stadium             VR de SA          -            Portugal     Grass       Cascade Resort                    Commercial
2015    13-Feb    England             6    1-0      W            Friendly                      Stadium MK                    Milton Keynes     -            England      Grass       Luton Hoo Hotel & Spa             Train
2015     8-Feb    France              3    0-2      L            Friendly                      Stade du Moustoir             Lorient           -            France       Turf        Sofitel Quiberon                  Commercial
                                                                 International Tournament of
       21-Dec Brazil                       0-0      D                                                                        Brasilia
2014                                  8                          Brasilia                      Mané Garrincha Stadium                          -            Brazil       Grass       Royal Tulip Brasilia Alvorada     N/A
                                                                 International Tournament of
       18-Dec Argentina                    7-0      W                                                                        Brasilia
2014                                  37                         Brasilia                      Mané Garrincha Stadium                          -            Brazil       Grass       Royal Tulip Brasilia Alvorada     N/A
                                                                 International Tournament of
       14-Dec Brazil                       2-3      L                                                                        Brasilia
2014                                  6                          Brasilia                      Mané Garrincha Stadium                          -            Brazil       Grass       Royal Tulip Brasilia Alvorada     N/A
                                                                 International Tournament of
       10-Dec China PR                     1-1      D                                                                        Brasilia
2014                                  14                         Brasilia                      Mané Garrincha Stadium                          -            Brazil       Grass       Royal Tulip Brasilia Alvorada     Commercial
                                                                 Women's World Cup
        26-Oct Costa Rica                  6-0      W                                                                        Chester
2014                                  40                         Qualifying                    PPL Park                                        PA           USA          Grass       Westin Wilmington                 N/A
                                                                 Women's World Cup
        24-Oct Mexico                      3-0      W                                                                        Chester
2014                                  25                         Qualifying                    PPL Park                                        PA           USA          Grass       Westin Wilmington                 Commercial
                                                                 Women's World Cup
        20-Oct Haiti                       6-0      W                                                                        Washington
2014                                  60                         Qualifying                    RFK Stadium                                     DC           USA          Grass       Renaissance DuPont Circle         Commercial
                                                                 Women's World Cup
        17-Oct Guatemala                   5-0      W                                                                        Bridgeview
2014                                  79                         Qualifying                    Toyota Park                                     IL           USA          Grass       Oak Brook Hills Resort            Commercial
                                                                 Women's World Cup
        15-Oct Trinidad & Tobago           1-0      W                                                                        Kansas City
2014                                  46                         Qualifying                    LIVESTRONG Sporting Park                        KS           USA          Grass       Intercontinental Kansas City      Commercial
2014    18-Sep Mexico                 25   4-0      W            Friendly                      Sahlen's Stadium              Rochester         NY           USA          Turf        Rochester Airport Marriott        Commercial
2014    13-Sep Mexico                 25   8-0      W            Friendly                      Rio Tinto Stadium             Sandy             UT           USA          Grass       Salt Lake Marriott Downtown       Commercial

       20-Aug Switzerland                  4-1      W            Friendly                                                    Cary
2014                                  19                                                       Wakemed Soccer Park                             NC           USA          Grass       Renaissance Raleigh North Hills   Commercial
2014    19-Jun    France              4    2-2      D            Friendly                      Pratt & Whitney Stadium       East Hartford     CT           USA          Grass       Hilton Hartford                   Commercial
2014    14-Jun    France              4    1-0      W            Friendly                      Raymond James Stadium         Tampa             FL           USA          Grass       Renaissance Tampa                 Commercial
2014    8-May     Canada              7    1-1      D            Friendly                      Investors Group Field         Winnipeg          -            Canada       Turf        Delta Winnepeg                    Commercial
2014   10-Apr     China PR            16   3-0      W            Friendly                      Qualcomm Stadium              San Diego         CA           USA          Grass       Hilton San Diego                  Commercial
2014     6-Apr    China PR            16   2-0      W            Friendly                      Dick's Sporting Goods Park    Commerce City     CO           USA          Grass       JW Marriott Cherry Creek          Commercial
2014   12-Mar     Korea DPR           10   3-0      W            Algarve Cup                   Belavista Municipal Stadium   Parchal           -            Portugal     Grass       Cascades Resort                   Bus
2014   10-Mar     Denmark             13   3-5      L            Algarve Cup                   Municipal Stadium             Albufeira         -            Portugal     Grass       Cascades Resort                   N/A
2014    7-Mar     Sweden              6    0-1      L            Algarve Cup                   Municipal Stadium             Albufeira         -            Portugal     Grass       Cascades Resort                   Commercial
2014    5-Mar     Japan               3    1-1      D            Algarve Cup                   Belavista Municipal Stadium   Parchal           -            Portugal     Grass       Cascades Resort                   Commercial
2014   13-Feb     Russia              21   8-0      W            Friendly                      Georgia Dome                  Atlanta           GA           USA          Turf        The Westin Buckhead               Commercial
2014     8-Feb    Russia              21   7-0      W            Friendly                      FAU Stadium                   Boca Raton        FL           USA          Grass       The Westin Ft. Lauderdale         Commercial
2014    31-Jan    Canada              7    1-0      W            Friendly                      Toyota Stadium                Frisco            TX           USA          Grass       The Westin Stonebriar             Commercial
